Citation Nr: 1308967	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as neurodermatitis, to include as a result of exposure to herbicide or as secondary to service-connected diabetes mellitus, type II, or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision decided in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that the June 2006 rating decision denied service connection for neurodermatitis; however, VA treatment records reflect additional diagnoses of pruritis and dry skin.  The United States Court of Appeals for Veterans Claims has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for a skin disorder. 

The Board notes that the June 2006 rating decision also denied service connection for impotence, with which the Veteran subsequently perfected an appeal.  However, in a June 2012 decision, the RO granted service connection for erectile dysfunction.  As such is a grant of the full benefit sought on appeal with respect to this issue, such is no longer properly before the Board.

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered in the August 2012 supplemental statement of the case.  

In August 2012, the RO received correspondence written and signed by the Veteran's spouse indicating that the Veteran desired to withdraw this appeal.  In February 2013, a VA representative advised the Veteran by telephone that he had not designated his spouse as his representative and that the issue captioned above remained on appeal.  Later the same month, the Veteran's designated representative submitted a brief to the Board in support of the appeal.  Therefore, the Board finds that this issue remains in appellate status.  The Board advises the Veteran that if he desires to withdraw the appeal, he or his designated representative must do so in writing.  38 C.F.R. § 20.204 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran served as a U.S. Army combat engineer with service in the Republic of Vietnam from June 1967 to June 1968.  He contends that he experiences a skin disorder diagnosed as neurodermatitis and dry skin that is secondary to his service-connected diabetes mellitus, type II.  In a statement in October 2010, the Veteran also contended that a VA physician told him that his skin disorder was "connected to" exposure to herbicide in Vietnam.  

Service personnel records showed that the Veteran served in a combat engineering unit in support of infantry troops in the field in Vietnam in 1967-68.  Therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii ).  

Service treatment records showed that the Veteran received outpatient treatment in May 1967 and September 1967 for folliculitis and ringworm, respectively, in the groin area but with no follow-up and no symptoms of a chronic disorder reported by the Veteran or noted by an examiner in a November 1968 discharge physical examination.  VA outpatient treatment records through June 2012 show that clinicians regularly prescribed topical ointments for recurrent skin rashes, variously diagnosed as neurodermatitis, pruritis, or dry skin, and most recently noted to be present on the forearms and wrists.  

These diagnosed disorders are not among those for which a presumption of service connection from exposure to herbicide is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In July 2007, the Veteran's primary care physician noted that the cause of the disorder was unknown.  The Veteran underwent examinations in August 2005 (with an addendum in March 2006), January 2008, and July 2009.  The August 2005 VA examiner noted that the Veteran reported very dry skin and discoloration, which had been present for 20 years, which he treated with lotion.  While the examiner noted that the Veteran's neurodermatitis was a complication of diabetes because the duration of the diabetes caused the complication, he was requested to reconcile his opinion in March 2006 in light of the fact that the Veteran reported having the skin condition for 20 years when he was diagnosed with diabetes mellitus four years previously.  As such, he offered an addendum opinion in which he indicated that the skin condition was not related to diabetes, but did not offer a rationale for such opinion. 

In January 2008, the VA examiner noted that there were no findings of secondary diabetic complications of the skin.  Additionally, the VA examiner in July 2009 noted the Veteran's report that the rash first manifested in 1980.  He diagnosed neurodermatitis and opined that there was no evidence that there was a connection with such skin condition with diabetes mellitus.  However, none of the examiners clearly addressed whether the Veteran's skin disorder is related to his exposure to herbicide or otherwise related to service on a direct basis, to include his treatment for folliculitis and ringworm.  Additionally, the examiners did not specifically address whether the Veteran's diabetes mellitus aggravated his skin disorder.  Finally, the Board notes that, in addition to diabetes, the Veteran is service-connected for PTSD and some medical authorities consider neurodermatitis a psychogenic disorder.  Dorland's Illustrated Medical Dictionary, 1253 (30th Ed., 2003).  Therefore, an opinion regarding whether the Veteran's PTSD caused or aggravated his skin disorder is also necessary.

VA is required to consider all issues raised either by the claimant, Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir 2000), or by the evidence of record, Solomon v. Brown, 6 Vet. App. 396, 402 (1994) and is required to construe an appellant's arguments "in a liberal manner for purposes of determining whether they raise issues on appeal."  38 C.F.R. § 20.202 (2012); Robinson v. Nicholson, 21 Vet. App. 545. 552 (2008).  In view of the absence of a clear opinion addressing all possible theories, the Board concludes that an additional medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c).

The Board also notes that the Veteran has not been provided with proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, he should be provided with such on remand, to include notice of the information and evidence necessary to substantiate his claim for a skin disorder as secondary to his service-connected disabilities of diabetes mellitus, type II, and PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice that informs him of the information and evidence necessary to substantiate his claim for service connection for a skin disorder on a direct and secondary basis, as well as that needed to establish a disability rating and effective date pursuant to Dingess/Hartman, supra. 

2.  Return the claims file to the July 2009 VA examiner for an addendum opinion.  If the July 2009 VA examiner is not available, provide the claims file to an appropriate medical professional for an addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  Request that the examiner review the entire claims file, including the August 2005, March 2006, January 2008, and July 2009 VA examination and opinion reports and offer an opinion on the following:  

(A)  Identify all currently diagnosed skin disorders noted in the record.

(B)  Is it at least as likely as not that the Veteran's skin disorder is related to his military service, to include his treatment for folliculitis and ringworm? 

(C)  Is it at least as likely as not that the Veteran's skin disorder was caused by exposure to herbicide coincident with his service in Vietnam? 

(D)  Is it at least as likely as not that the Veteran's diabetes mellitus, type II, caused OR aggravated his skin disorder?

(E)  Is it at least as likely as not that the Veteran's PTSD caused OR aggravated his skin disorder?

The examiner is advised that the term 'aggravation' means an increase in severity of the disorder beyond the natural progress.  The examiner must provide a rationale for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

